Citation Nr: 1447985	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-11 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with degenerative joint disease (DJD) of the left first metatarsal, rated as 10 percent disabling prior to February 2, 2012, and 30 percent disabling thereafter.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the issue of entitlement to service connection for a right knee disability was not listed as a certified issue.  However, in the February 2014 appeal pre-certification review, the representative stated that issue should be adjudicated with the pending appeal because although the Veteran did not file a VA Form 9, he filed a claim for service connection for a right knee disability within the appeal period.  The representative argued this communication should have been accepted in lieu of a VA Form 9 and prepared for certification to the Board because the Veteran had continuously prosecuted his claim.  The Board notes that the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the Board will accept the subsequent claim as evidence in lieu of a VA Form 9 and take jurisdiction over the service connection claim.

The issue of entitlement to service connection for a right leg disability, to include as secondary to service connected bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to February 2, 2012, the Veteran's bilateral pes planus with DJD of the left first metatarsal was manifested by foot pain, burning sensations, weakness, moderate tenderness to palpitation, and inward bowing of the Achilles tendons; it was not manifested by marked deformity, malalignment of the forefoot and mid-foot, characteristic callosities, or swelling on use attributable to pes planus.  

2.  For the period after February 2, 2012, the Veteran's bilateral pes planus with DJD of the left first metatarsal was manifested by pain on use, characteristic calluses, and decreased longitudinal arch height on weight bearing; it was not manifested by marked deformity of the foot, marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the Achilles tendon, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  For the period prior to February 2, 2012, the criteria for a rating in excess of 10 percent for the Veteran's bilateral pes planus with DJD of the left first metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

2.  For the period after February 2, 2012, the criteria for a rating in excess of 30 percent for the Veteran's bilateral pes planus with DJD of the left first metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In a July 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA treatment records and lay statements are of record.  VA provided the Veteran VA examinations in August 2010 and February 2012.  The examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Thus, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms warranting different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as those that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

Analysis 

The Veteran asserts that he warrants an increased rating for his bilateral pes planus.  

The Veteran was provided a QTC examination in August 2010, during which he reported pain in the heels and center of his feet, which occurred 18 times per day and lasted for one hour.  He noted that the pain was localized, sharp in nature, and approximately an 8/10, but he was able to function with medication.  He reported he had limitations standing and walking, could only walk 1/4 mile, and required orthopedic shoes.  He stated that at rest, his feet swelled, but he had no pain, weakness, stiffness, or fatigue.  He reported pain, weakness, and swelling while standing, but denied stiffness and fatigue.  The Veteran denied any hospitalizations or surgery for his pes planus.  With regard to functional impairment, he stated he worked as a landscaper and could not use a weed eater because of his feet and back.  

On visual examination, the Veteran had a left leaning posture due to left foot and back pain, abnormal weight bearing, and weight-bearing line over or medial to the big toe.  There was no evidence of unusual shoe wear pattern, callosities, or breakdown.  The examiner noted that the Veteran required corrective shoes due to his pes planus, but did not require an assistive device for ambulation.  

Upon physical examination, the Veteran had bilateral edema, tenderness, and redness.  Bilaterally, there was no evidence of painful motion, disturbed circulation, weakness, muscle atrophy, heat, or instability.  The Veteran had active motion in his bilateral metatarsophalangeal joints of his great toes.  Palpation of the plantar surface of both feet revealed moderate tenderness.  During weight bearing and non-weight bearing, the Veteran had inward bowing of his bilateral Achilles tendons, and pain during manipulation.  Moderate valgus was present bilaterally, but there was no forefoot/midfoot malalignment, inward rotation of the superior os calcus, medial tilting of the talus, marked pronation, hallux valgus, hallux rigidus, hammertoe, or Morton's Metatarsalgia.  X-rays revealed no malalignment on weight bearing and normal plantar arches bilaterally.  A small calcaneal enthesophyte at the plantar aponeurosis of the right foot and DJD of the first metatarsal of the joint and a small calcaneal enthesophyte at the Achilles tendon insertion were noted on the left.

The examiner noted that the Veteran required orthopedic shoes, but did not require arch supports, foot supports, build-up of shoes, or shoe inserts.  The examiner stated that the Veteran's symptoms were not relieved by his orthopedic shoes.  The examiner opined that the Veteran had active bilateral pes planus, with subjective factors of bilateral foot pain with walking and standing, and objective factors of abnormal examination.  The examiner also noted that x-rays of the Veteran's left foot revealed DJD of the left first metatarsal joint, which caused significant pain and added to the existing foot pain.  The examiner noted that the effect of the condition on the Veteran's usual occupation was that he was unable to work as quickly or as long as he previously had, and that he had painful ambulation.  

In an addendum to the August 2010 report, the examiner stated that the Veteran's bilateral edema or swelling was related to systemic illness and treatment and not due to his pes planus.  The examiner also noted that foot tenderness was related to pes planus and was not confined to the area of the Veteran's arthritic left toe.  

A November 2010 VA treatment record noted that despite health problems, the Veteran was active and had roofed his house that summer and recently gone deer hunting.  On lower extremity examination, there was no evidence of swelling or abnormal gait.  A June 2011 record noted that the Veteran reported that his feet were bothering him and that his diabetic shoes and insoles had fallen apart.  The Veteran reported several physical ailments that interfered with and were exacerbated by his work as a landscaper.  Pes planus was not mentioned.  The physician noted that the Veteran's gait was normal and there was no evidence of lower extremity swelling.  A December 2011 VA primary care record noted that the Veteran had recently walked approximately four miles while on a hunting trip, displayed a normal gait, and had no lower extremity swelling.  An April 2012 primary care record noted the Veteran had a normal gait and was able to heel-to-walk.  No reports of foot pain were noted.  VA diabetic foot examinations throughout the appeal period were also silent for any reports of pain or abnormalities pertaining to his pes planus.  

The Veteran was provided a VA pes planus examination in February 2012.  The examiner noted that the Veteran reported that his foot pain developed in the 1970s and had been worsening since that time.  The examiner indicated that the Veteran had bilateral pain on use, characteristic calluses, and decreased longitudinal arch height on weight bearing.  There was no evidence of painful manipulation, swelling on use, marked foot deformity, marked pronation, weight bearing line over or medial to the great toe, inward bowing of the Achilles' tendon, or marked inward displacement or severe spasm of the Achilles tendon.  The examiner noted that the Veteran did not have a lower extremity deformity other than pes planus, which caused alteration of the Veteran's weight bearing line, or other pertinent physical findings.  The examiner noted that the Veteran's symptoms were relieved by arch supports, built up shoes, or orthotic, and that he did not require any assistive devices for normal locomotion.  The examiner noted that the Veteran's remaining functioning was not such that amputation with prosthesis would equally serve the Veteran and that the Veteran's condition did not impact his ability to work.
At his August 2014 hearing, the Veteran testified that he experienced stinging and burning sensations in the center of his feet, that he was instructed to elevate his feet, but could not do so because it made them go numb, that he had swelling and fluid retention, and that he had pain in his ankle joints when his feet were manipulated.  He noted that the VA had given him a handicap sticker and provided orthotic shoes.  The Veteran clarified that his orthotic shoes were because of his diabetes and that the stinging sensation in his feet was related to a staph infection, not his pes planus.  He stated that while shopping he used a handicapped cart if his feet hurt a lot.  With regard to his DJD of the first metatarsal, the Veteran reported that even while resting, his toes ached.  With regard to functional impairment, the Veteran reported that his landscaping work took him longer than it used to, that he took more breaks, that he worked less hours, and that he lost some clients.  

Initially, the Board notes that, in addition to bilateral pes planus, the Veteran has been diagnosed with DJD of the left first metatarsal and calcaneal enthesophyte at the right plantar aponeurosis and left Achilles tendon.  The Court has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, there is no medical evidence which provides such a differentiation between the Veteran's foot symptoms and which are attributable to his service-connected pes planus as opposed to the other, nonservice-connected foot disabilities.  As such, the Board will assume that no such differentiation can be made, and all symptoms will be attributed to his service-connected pes planus.

For the period prior to February 2, 2012, the evidence is against a finding that the Veteran's bilateral pes planus with DJD of the left first metatarsal warrants a rating in excess of 10 percent.  Although the Veteran had foot pain accentuated by use, burning sensations, weakness, moderate tenderness to palpitation, and inward bowing of the Achilles tendons, the evidence is against a finding that there was objective evidence of marked deformity, malalignment of the forefoot and mid-foot, characteristic callosities, marked pronation, or marked inward displacement and severe spasm of the tendo Achilles, or swelling on use attributable to pes planus.  Accordingly, his bilateral pes planus did not more nearly approximate the rating criteria for severe pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

For the period after February 2, 2012, the evidence is against a finding that the Veteran's bilateral pes planus DJD of the left first metatarsal warrants a rating in excess of 30 percent.  Although the Veteran had pain on use, characteristic calluses, and decreased longitudinal arch height on weight bearing, the evidence is against a finding that he had marked deformity of the foot, marked pronation, swelling on use, extreme tenderness of the plantar surface of the feet, or marked inward displacement and severe spasm of the Achilles tendon.  Accordingly, his bilateral pes planus did not more nearly approximate the rating criteria for pronounced pes planus.  Id.  

The Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code.  However, as the Veteran has been diagnosed with pes planus, Diagnostic Code 5276 is most appropriate.  Moreover, no reasonable basis exists for assigning a higher rating under another diagnostic code as the Veteran does not have hallux valgus, weak foot, claw foot, hammertoe, malunion or nonunion of the tarsal or metatarsal bones, or a distinct foot injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2014).

The Board has also considered whether a separate rating is warranted for DJD of the left first metatarsal.  The August 2010 examination report noted that the Veteran had active motion in his bilateral metatarsophalangeal joints of his great toes without any notation of pain.  The examiner opined that the Veteran's left first metatarsal DJD caused significant pain and added to his existing foot pain.  However, when asked for clarification, the August 2010 examiner stated in an addendum opinion that the Veteran's foot tenderness was related to pes planus and was not confined to the area of the Veteran's arthritic left toe.  At his August 2014 hearing, the Veteran testified that when he was sitting at home his toes ached.  While the Veteran is competent to report his toe pain, he is not competent to determine whether pain in his toes is related to his pes planus or for DJD of the left first metatarsal.  Moreover, the Veteran's testimony that his toes ache, rather than just his left toe, supports the examiner's finding that his pain is not confined to his arthritic left toe, but rather is due to his pes planus.  In the absence of evidence to the contrary, the Board affords greater weight to the examiner's opinion and observations.  Therefore, the Board finds that the Veteran has general foot pain and tenderness attributable to his pes planus, but does not have painful motion in his left first metatarsal joint attributable to his DJD.  Accordingly, a separate rating under 38 C.F.R. § 4.59 (2014) is not warranted.  
The Board acknowledges the Veteran's lay statements with regard to his bilateral pes planus with DJD of the left first metatarsal.  The Veteran is competent to report his symptoms, as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability to the appropriate diagnostic criteria or attribute his symptoms to a specific diagnosis.  Accordingly, the Board has afforded greater weight to VA examination reports and treatment records.  

For these reasons, the Board determines that the preponderance of the evidence against granting a rating in excess of 10 percent prior to February 2, 2012, and against granting a rating in excess of 30 percent thereafter.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  

The Veteran reported that his bilateral pes planus and DJD of the left first metatarsal joint have manifested in pain, burning sensations, weakness, and tenderness.  The Veteran's symptoms are contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that a higher schedular rating is available, but the facts do not indicate that the Veteran's bilateral pes planus disability warrants a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  

Furthermore, the evidence of record does not reflect that the Veteran's pes planus is so severe as to cause marked interference with employment or frequent periods of hospitalization.  The Veteran denied being hospitalized because of his disabilities.  Additionally, while the Board acknowledges the Veteran's reports of working less hours and taking time off to rest his feet, 38 C.F.R. § 4.1 (2014) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As neither Thun prong is met, the assigned schedular evaluations are deemed adequate, and there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2014).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities, bilateral pes planus and thoracic spine trauma with traumatic arthritis, do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed as a landscaper and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

For the period prior to February 2, 2012, a rating in excess of 10 percent for bilateral pes planus with DJD of the left first metatarsal is denied.  

For the period after February 2, 2012, a rating in excess of 30 percent bilateral pes planus with DJD of the left first metatarsal is denied.  


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim for a right knee disability.  

Initially, the Board notes that there may be outstanding service treatment records (STR) relevant to the claim.  In March 1980, in connection with another claim, the Veteran submitted photocopy extracts from his STRs.  A review of the record indicates that the photocopied STRs are not in the original STRs of record.  The absence of these entries suggests that the STRs of record are incomplete.  Accordingly, a remand to obtain any outstanding STRs is necessary.  

Additionally, the Board finds that the August 2012 knee and lower leg examination is inadequate for adjudicating the claim.  While the examiner opined that the Veteran's right knee DJD was less likely than not secondary to his service-connected pes planus, the examiner did not address whether it was otherwise related to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, a remand for an adequate addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from April 2012 to present from the VA medical center in Muskogee, Oklahoma, along with records from all associated outpatient clinics.   

2.  Contact the appropriate records custodian and request the Veteran's complete STRs.  All attempts to obtain these records should be documented in the claims file.  If it is determined that these records are not obtained and it is determined that further efforts would be futile, notify the Veteran and make a finding of unavailability.

3.  Thereafter, obtain an addendum opinion from the August 2012 examiner, or if unavailable another appropriate examiner.  The examiner should be provided the Veteran's claims file for review.  The examiner should opine:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee DJD began in service, was caused by service, or is otherwise etiologically related to his active service.

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee DJD was caused or aggravated by a service-connected disability to include, his service-connected bilateral pes planus or his service-connected traumatic arthritis of the thoracic spine

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions must be accompanied by a complete rationale. 

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


